EXHIBIT 10.14
Amended and Restated
John B. Sanfilippo & Son, Inc.
Sanfilippo Value Added Plan (“SVA Plan”)

I.   Purposes of the Plan       The purpose of the Plan is to more closely link
incentive cash compensation to the creation of stockholder value. The Plan is
intended to foster a culture of performance and ownership, promote employee
accountability, and establish a framework of manageable risks imposed by
variable pay. The Plan is also intended to reward long-term, continuing
improvements in stockholder value with an opportunity to participate in a
portion of the wealth created.   II.   Definitions       “Actual Improvement”
means the annual change in SVA, as determined under Section V(B)(1) of the Plan,
which can be positive or negative.       “Annual Salary” means, with respect to
a Participant, his or her annual base salary rate in a particular fiscal year of
the Company.       “Board” means the Board of Directors of the Company.      
“Bonus Bank” means the amount of a Plan Participant’s Bonus potential that is
not yet earned and which is accounted for by the Company in a non-interest
bearing book entry account until such time as it may be earned and paid in the
form of Bonus Paids under the Plan.       “Bonus Declared” means the annual
bonus amount for a Plan Year, as determined under Section V of the Plan.      
“Bonus Interval” means the amount of SVA growth or diminution as a variance from
Target SVA Improvement that would either (i) result in the doubling of the
Target Bonus for SVA performance above Target SVA Improvement; or, (ii) result
in the realization of no Target Bonus for SVA performance below Target SVA
Improvement.       “Bonus Paid” has the meaning set forth in Section VI(B).    
  “Capital Charge” means the Cost of Capital multiplied by the Company’s
aggregate capital, as determined by the Committee.       “Cause” means, in the
judgment of the Committee, (i) the breach by the Participant of any employment
agreement, employment arrangement or any other agreement with the Company

 



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan

    or a Subsidiary, (ii) the Participant engaging in a business that competes
with the Company or a Subsidiary, (iii) the Participant disclosing business
secrets, trade secrets or confidential information of the Company or a
Subsidiary to any party, (iv) dishonesty, misconduct, fraud or disloyalty by the
Participant, (v) misappropriation of corporate funds, or (vi) such other conduct
by the Participant of an incompetent, insubordinate, immoral or criminal nature
as to have rendered the continued employment of the Participant incompatible
with the best interests of the Company and its Subsidiaries.       “Change in
Control” means the later of: (i) date on which no shares of the Company’s
Class A common stock, $.01 par value per share, remain outstanding, and (ii)(A)
a change in the ownership of the Company, (B) a change in effective control of
the Company or (C) a change in the ownership of a substantial portion of the
assets of the Company (each of A, B and C as defined in Section 409A).      
“Code” means the Internal Revenue Code of 1986, as amended.       “Committee”
has the meaning set forth in Section IV(A).       “Company” means John B.
Sanfilippo & Son, Inc., a Delaware corporation, and its successors and assigns.
      “Cost of Capital” means the Company’s cost of equity plus its cost of
debt, expressed as a percentage, as determined by the Committee using a weighted
average of the expected return on the Company’s debt and equity capital. Cost of
Capital is intended to reflect the rate of return that an investor could earn by
choosing another investment with equivalent risk.       “Declared Bonus
Multiple” means the multiple determined in accordance with Section V(B)(4) of
the Plan for purposes of determining a Participant’s Bonus Declared.      
“Disability” means a Participant is (i) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Company or Subsidiary; or, if different, as may be defined for purposes of
Section 409A.       “Key Employee” means a Participant who is a “specified
employee” for purposes of Section 409A.       “NOPAT” means the Company’s net
operating profit after tax, as determined by the Committee from the Company’s
audited financial statements.       “Participant” shall be as defined in
Section III.

Page | 2



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan

    “Performance Target Bonus” means the annual Bonus Declared a Participant
would earn, if any, for a Plan Year if Actual Improvement equaled Target SVA
Improvement, determined by multiplying a Participant’s Annual Salary for that
Plan Year by the Participant’s Performance Target Bonus Percentage for that Plan
Year.       “Performance Target Bonus Percentage” means the percentage of a
Participant’s Annual Salary, as established or approved by the Committee for
purposes of determining a Participant’s Performance Target Bonus.       “Plan”
means the John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan.      
“Plan Year” means the fiscal year of the Company.       “Retirement” means a
Participant’s termination of employment, other than for Cause, either: (i) on or
after age 65, or (ii) on or after age 55 if the Participant has been credited
with, at least, 10 full years of employment at the time of his termination of
employment.       “Section 409A” means Code Section 409A and all applicable
rules and regulations related thereto.       “Subsidiary” means any corporation
at least eighty percent (80%) of the outstanding voting stock of which is owned
by the Company.       “SVA” means the “stockholder value added” of the Company
determined each Plan Year by deducting the Company’s Capital Charge from NOPAT,
as determined by the Committee.       “Target Bonus” means the annual bonus a
Participant may earn which shall be based on one or more of the following with
weightings as determined by the Committee: Actual Improvement (with a minimum
weighting of eighty percent (80%))and individual Participant performance.      
“Target SVA Improvement” means the targeted improvement in annual SVA growth for
the Bonus Declared Percentage to be earned in full.       “Termination for
Cause” means a determination by the Committee following a Participant’s
termination of employment for any reason that, prior to such termination of
employment, circumstances constituting Cause existed with respect to such
Participant.   III.   Eligibility       An employee of the Company or a
Subsidiary who, individually or as part of a group, is selected by the Committee
to be eligible to participate in the Plan for the Plan Year shall become a
Participant as of the first day of such Plan Year, unless otherwise determined
by the Committee.   IV.   Administration

Page | 3



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan



  A.   The Committee         The Compensation Committee of the Board shall be
the Committee hereunder unless a new, independent committee is selected by the
Board. For this purpose, a new Committee will be deemed independent if it is
comprised solely of two or more directors who are “independent directors” within
the meaning of the The Nasdaq Stock Market, Inc.’s rules and regulations.     B.
  Powers         The Committee shall have full and exclusive discretionary power
to:

1. Interpret the Plan,
2. To determine those employees of the Company and its Subsidiaries who are
eligible to participate in the Plan, and
3. Adopt such rules, regulations, and guidelines (including the establishment of
performance criteria), for administering the Plan as the Committee may deem
necessary or proper, including the full discretion not to make payment of any or
all of the Bonus Paid determined in Section V.

  C.   Adjustment to Payments

1. Subject to final approval of the Committee, individual Participant payments
may be subject to change by recommendation of the Participant’s manager and
senior management team, with consideration given to the individual’s job
performance.
2. If a Participant violates any Company policy, the Company retains the right
to declare forfeited any award granted to a Participant hereunder, to the extent
it remains unpaid; provided, however, that in the event that a Participant’s
prior Plan Year Bonus Paid has not yet been paid at the time the Company
declares such Participant’s award forfeited, such forfeited amounts shall be
distributed to other Participant(s) on a pro rata basis, or distributed to other
Participant(s) as otherwise determined by the Committee.
3. In the event that (x) a Participant commits misconduct, fraud or gross
negligence (whether or not such misconduct, fraud or gross negligence is deemed
or could be deemed to be an event constituting Cause) and as a result of, or in
connection with, such misconduct, fraud or gross negligence the Company restates
any of its financial statements or (y) the Committee determines a Termination
for Cause occurred with respect to a Participant, the Committee may require any
or all of the following: (i) any award granted to the

Page | 4



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan
Participant hereunder, to the extent it remains unpaid at the time of the
restatement, be forfeited; provided, however, that in the event that a
Participant’s prior Plan Year Bonus Paid has not yet been paid at the time the
Committee declares such Participant’s award forfeited, such forfeited amounts
shall be distributed to other Participant(s) on a pro rata basis, or distributed
to other Participant(s) as otherwise determined by the Committee; and (ii) the
Participant pay to the Company in cash all or a portion of the amounts paid
hereunder during the twelve-month period (or such other period as determined by
the Committee) prior to the financial restatement or the Participant’s
termination of employment, as the case may be.

  D.   Third-Party Advisors         The Committee may employ attorneys,
consultants, accountants, and other persons. The Board, Committee, the Company
and its officers shall be entitled to rely upon the advice or opinion of such
persons.     E.   Binding Effect of Committee Actions         All actions taken
and all interpretations and determinations made by the Committee shall be final
and binding upon the Participants, the Company, and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination, or interpretations made in good faith with respect to the Plan.
All members of the Committee shall be fully protected and indemnified by the
Company, to the fullest extent permitted by applicable law, in respect of any
such action, determination, or interpretation of the Plan.     F.   Foreign
Jurisdiction         The Committee shall have the discretion to modify or amend
the Plan, or adopt additional terms and/or conditions, as may be deemed
necessary or advisable in order to comply with the local laws and regulations of
any jurisdiction.

V.   Determination of Bonus Declared

  A.   Determination of SVA and Actual Improvement

1. Beginning of Plan Year Determinations. At the beginning of each applicable
Plan Year, the following determinations shall be made:

  a)   The Committee shall determine the Company’s annual SVA as of the end of
the preceding Plan Year.

Page | 5



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan

  b)   The Committee shall determine or approve Performance Target Bonus
Percentages for each Participant and the Company’s Cost of Capital for the
applicable Plan Year.     c)   The Committee shall establish the Target SVA
Improvement and the Bonus Interval for the applicable Plan Year, which standards
may be set by the Committee for one or more Plan Years.

2. End of Plan Year Determinations. As of the end of each applicable Plan Year,
the following determinations shall be made:

  a)   The Committee shall determine the Company’s annual SVA as of the end of
the Plan Year and the resulting Actual Improvement.     b)   The Committee shall
determine, or approve the determination of, the Declared Bonus Multiple for such
Plan Year, consistent with the terms of the Plan.

  B.   Determination of Bonus Declared         Each Participant shall be
credited with a Bonus Declared, if any, for a Plan Year according to the
following:

1. The Actual Improvement in SVA for a Plan Year shall be determined by
subtracting the SVA for the immediately preceding Plan Year from the SVA for the
Plan Year.
2. If the Actual Improvement exceeds the Target SVA Improvement, the amount of
that excess shall be the “Excess Improvement”;
3. If the Target SVA Improvement exceeds the Actual Improvement, the amount of
that excess shall be the “Shortfall”;
4. The Declared Bonus Multiple shall be determined by comparing the Excess
Improvement or Shortfall to the Target SVA Improvement and Bonus Interval,
according to the following:

  a)   If the Actual Improvement equals the Target SVA Improvement, the Declared
Bonus Multiple shall equal one (1).     b)   If the Actual Improvement exceeds
the Target SVA Improvement, the Declared Bonus Multiple shall equal the Excess
Improvement divided by the Bonus Interval, plus one (1).

Page | 6



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan

  c)   If the Actual Improvement is less than the Target SVA Improvement, the
Declared Bonus Multiple shall equal the Shortfall (expressed as a negative
number) divided by the Bonus Interval, plus one (1).

5. The Bonus Declared for each Participant shall equal the Participant’s
Performance Target Bonus, multiplied by the Declared Bonus Multiple, with such
amount being credited to the Participant’s Bonus Bank in accordance with
Section VI of this Plan;
6. A Participant’s Bonus Declared may be based upon the Declared Bonus Multiple
for the Company only, or at the discretion of the Committee, a Participant’s
Bonus Declared may be based upon the Declared Bonus Multiple for a particular
division, operation, or Subsidiary of the Company, or combination thereof as
determined by the Committee.

VI.   Payment of Bonus Paid

  A.   Bonus Bank Determination

Each Participant shall have a Bonus Bank to which the Bonus Declared shall be
credited. For each applicable Plan Year the Bonus Bank shall be increased by the
amount of any positive Bonus Declared or decreased by the amount of any negative
Bonus Declared. The bonus payable to a Participant with respect to the
applicable Plan Year, if any (“Bonus Paid”), shall be determined as set forth in
Section VI(B).

  B.   Determination of Bonus Paid

After the end of each applicable Plan Year, after first crediting the
Participant’s Bonus Bank with the Participant’s Bonus Declared (which may be
positive or negative), the Company shall pay each Participant a Bonus Paid equal
to the sum of (i) the Participant’s Bonus Declared, if positive (but not
exceeding 120% of the Performance Target Bonus), plus (ii) one-third (1/3) of
the Participant’s remaining Bonus Bank balance as of the payment date (after
reducing for (i)); provided that the Bonus Paid may not exceed the Participant’s
Bonus Bank. If the amount in a Participant’s Bonus Bank prior to determining the
Bonus Paid is less than the Participant’s Bonus Declared, the entire amount of
the Participant’s Bonus Bank shall be paid. No Bonus Paid shall be payable to a
Participant unless and until the Participant has a positive balance in his or
her Bonus Bank as of an applicable payment date. The Bonus Paid shall be paid by
the Company within thirty (30) days following the Committee’s determination of
the Declared Bonus Multiple, but in no event earlier than the first day of the
Plan Year following the applicable Plan Year and no later than the fifteenth
(15th) day of the third month following the end of the applicable Plan Year. The
Bonus Paid determined under this subsection shall not be earned and vested by
the Participant until such time as the date on which it is paid; provided,
however, that in the event that a Participant’s prior Plan Year Bonus Paid has
not yet been paid at the time such

Page | 7



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan
Participant’s award is forfeited pursuant to the terms of this Plan, such
forfeited amounts shall be distributed to other Participant(s) on a pro rata
basis, or distributed to other Participant(s) as otherwise determined by the
Committee.

  C.   Payment Upon Termination of Employment

1. In General. Except as specified below, and unless otherwise determined by the
Committee, in the event a Participant’s employment is terminated for any reason,
including by the Company for Cause or by the Participant for any reason, or the
Participant becomes ineligible to participate in the Plan, (i) the Participant
shall not earn, and Participant’s Bonus Bank shall not be credited with, any
Bonus Declared for the Plan Year in which the termination occurs, and (ii) in
the event that the prior Plan Year Bonus Paid has not yet been paid, the
Participant shall not earn, and Participant’s Bonus Bank shall not be credited
with, any Bonus Declared for such prior Plan Year; provided, however, that any
amounts forfeited pursuant to this VI(C)(1)(ii) shall be distributed to other
Participant(s) on a pro rata basis, or distributed to other Participant(s) as
otherwise determined by the Committee. Unless otherwise determined by the
Committee, the full amount of the Participant’s Bonus Bank shall be forfeited in
its entirety as of the termination date and the Participant shall have no rights
or interests in the Plan thereafter. Any payments made under this
Section VI(C)(1) at the discretion of the Committee shall be within the time set
forth in Section VI(B) and the Participant shall have no rights or interests in
the Plan thereafter.
2. Upon Death, Disability, Retirement, or Termination by the Company Other than
for Cause. In the event of a Participant’s Death, Disability, Retirement or
termination by the Company other than for Cause:
(i) To the extent not previously paid, any Bonus Paid with respect to the Plan
Year preceding the Plan Year in which termination occurs shall be considered
vested and earned in accordance with the terms of Section VI(B) and shall be
paid by the Company to the former Participant, or in the event of his or her
death, to his or her estate or designated beneficiary, within the time set forth
in Section VI(B) and the Participant shall have no rights or interests in the
Plan thereafter.
(ii) The Participant’s Bonus Bank shall be credited as of the end of the Plan
Year in which the termination occurs (the “Termination Year”), with a Bonus
Declared determined in accordance with Section VI(B) of the Plan, multiplied by
a fraction, the numerator of which shall equal the

Page | 8



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan
total number of days during the Termination Year in which the Participant was
employed by the Company, and the denominator of which shall be 365. Thereafter,
following the payment, if any, of the Bonus Paid for the Termination Year, the
full amount of the Participant’s Bonus Bank (if a positive balance then exists)
shall be considered vested and earned as of the termination date and shall be
paid by the Company to the former Participant, or in the event of his or her
death, to his or her estate or designated beneficiary, in one lump sum within
the time set forth in Section VI(B) above and the Participant shall have no
rights or interests in the Plan thereafter.
3. Condition of Payments. At the discretion of the Committee, any payment
hereunder that is due to termination of employment by the Company other than for
Cause or by the Participant may be subject to a requirement that the Participant
execute a release of claims (including claims relating to age discrimination)
against the Company and its Subsidiaries and related persons at the time and in
the form determined by the Company from time to time.

VII.   General Provisions

  A.   No Right to Employment or Participation         No Participant or other
person shall have any claim or right to be retained in the employment of the
Company or a Subsidiary by reason of the Plan or any Bonus Declared or Bonus
Bank. Selection for eligibility to participate in the Plan for any given Plan
Year shall not entitle the Participant to participate in any subsequent Plan
Year. In the event a Participant is not selected to participate in a subsequent
Plan Year, such Participant’s Bonus Bank shall remain unchanged for such year
and Participant shall not be entitled to any payment of such Bonus Bank unless
and until such Participant again becomes eligible or is again selected to
participate in the Plan.     B.   Plan Expenses         The expenses of the Plan
and its administration shall be borne by the Company.     C.   Plan Not Funded  
      The Plan shall be unfunded. The Company shall not be required to establish
any special or separate fund or to make any other segregation of assets to
assure the payment of any Bonus Declared or Bonus Bank under the Plan.  

Page | 9



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan

  D.   Reports         The appropriate officers of the Company shall cause to be
filed any reports, returns, or other information regarding the Plan, as may be
required by applicable statute, rule, or regulation.     E.   Governing Law    
    The validity, construction, and effect of the Plan, and any actions relating
to the Plan, shall be determined in accordance with the laws of the state of
Illinois and applicable federal law, without regard to the conflicts of laws
provisions of any state.

VIII.   Amendment and Termination of the Plan       The Board may, from time to
time, amend the Plan in any respect, or may discontinue or terminate the Plan at
any time, provided, however, that:

  A.   Impact on Existing Rights         No amendment, discontinuance or
termination of the Plan shall alter or otherwise affect the amount credited to a
Participant’s Bonus Bank or affect the amount of a Bonus Declared which may be
earned prior to the date of termination;     B.   Impact on SVA Performance
Measurement System         No amendment shall be made which would replace the
SVA performance measurement system for purposes of determining the Bonus
Declared under the Plan during a Plan Year for such Plan Year, provided that the
Board or Committee shall have the authority to adjust and establish Target SVA
Improvement, Performance Target Bonus Percentages, and other criteria utilized
in the SVA performance measurement system;     C.   Consequence of Full
Termination of Plan         In the event of the termination of this Plan, the
full amount, if any, then credited to a Participant’s Bonus Bank shall be paid
in full within sixty (60) days following the effective date of termination, but
in no event later than the fifteenth (15th) day of the third month following the
Plan Year in which the Plan is terminated. If the Plan is terminated prior to
the end of a Plan Year, the Bonus Declared for that Plan Year shall be
determined and credited to a Participant’s Bonus Bank as set forth in Section VI
of the Plan, assuming that Target SVA Improvement for that Plan Year had been
achieved, then pro-rated for the actual number of days in the Plan Year before
the Plan was terminated; and     D.   Consequence of Change in Control        
In the event of a Change in Control, the Bonus Declared for that Plan Year shall
be determined and credited to a Participant’s Bonus Bank as set forth in
Section VI of the Plan, assuming that Target SVA Improvement for that Plan Year
had been achieved, then pro-rated for the actual number of days in the Plan Year
before the Change in Control, except that the Bonus Paid shall equal one hundred
percent (100%) of the Participant’s

Page | 10



--------------------------------------------------------------------------------



 



John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan

      Bonus Bank after such pro-rated Bonus Declared is credited, and shall be
paid at the effective time of the Change in Control.     E.   Section 409A      
  Notwithstanding anything to the contrary in this Plan:

1. To the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A, amounts that would otherwise be payable pursuant
to this Plan during the six-month period immediately following the Participant’s
termination of employment shall instead be paid on the first business day after
the date that is six months following the Participant’s “separation from
service” within the meaning of Section 409A; and
2. A Participant shall not be entitled to any payments resulting from or arising
due to a “termination of employment”, “termination” or “retirement” (or other
similar term having a similar import) unless (and until) such Participant has
“separated from service” within the meaning of Section 409A.
3. To the extent any provision of the Plan or action by the Committee would
subject any Participant to liability for interest or additional taxes under
Section 409A, it will be deemed null and void, to the extent permitted by law
and deemed advisable by the Committee. It is intended that the Plan will be
exempt from Section 409A (or if subject to Section 409A, compliant with
Section 409A), and the Plan shall be interpreted and construed on a basis
consistent with such intent. The Plan may be amended in any respect deemed
necessary (including retroactively) by the Board in order to preserve exemption
from (or compliance with) Section 409A. The preceding shall not be construed as
a guarantee of any particular tax effect for Plan payments. A Participant is
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on such person in connection with any payments to such
person under the Plan (including any taxes and penalties under Section 409A),
and the Company (or any affiliate or subsidiary) shall have no obligation to
indemnify or otherwise hold a Participant harmless from any or all of such taxes
or penalties.

Page | 11